IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00312-CR

MELISSA ADLER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-1184-C2


                           MEMORANDUM OPINION


       Melissa Adler appeals from two convictions for the offense of securing the

execution of a document by deception. TEX. PEN. CODE ANN. 32.46 (West 2011). Adler

complains that the evidence was insufficient to prove that she had an intent to defraud

any person, that the indictments were invalid because the Office of the Attorney

General lacked the authority to present them to the grand jury, that the attorney

general's Medicaid Fraud Control Unit did not have authority to prosecute the case, that

the trial court abused its discretion by denying her motion for mistrial, and that the trial
court abused its discretion in the admission of evidence that was not properly

authenticated. Because we find no reversible error, we affirm.

Sufficiency of the Evidence

        Adler complains in her first issue that the evidence was insufficient to prove that

she acted with the intent to defraud. Adler's second issue complains that the evidence

was insufficient to prove that she acted with the intent to defraud any person.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This “familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts.” Jackson, 443 U.S. at 319. “Each fact need not point
        directly and independently to the guilt of the appellant, as long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction.” Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

        The Court of Criminal Appeals has also explained that our review of “all of the

evidence” includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the


Adler v. State                                                                              Page 2
prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. at

326. Further, direct and circumstantial evidence are treated equally: “Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt.” Hooper v. State, 214
S.W.3d at 13. Finally, it is well established that the factfinder is entitled to judge the

credibility of witnesses and can choose to believe all, some, or none of the testimony

presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

Securing the Execution of a Document by Deception

        A person commits the offense of securing the execution of a document by

deception when "with intent to defraud or harm any person, he, by deception . . . causes

another to sign or execute any document affecting property or service or the pecuniary

interest of any person[.]" TEX. PEN. CODE ANN. § 32.46(a)(1). Adler was charged with

committing the offense only with the intent to defraud any person.

Facts Relating to the Offense

        Eugene Handley was a resident at a facility called Woodland Springs where

Adler was employed. In 2000, Handley executed two wills, both of which named

Woodland Springs as his sole beneficiary. While Handley was residing at Woodland

Springs, he and Adler developed a friendly relationship that continued after Handley

was moved to a Veteran's Administration facility in another city. In January of 2003,




Adler v. State                                                                      Page 3
medical notes from the VA indicate that Adler was told that Handley was not

competent to make decisions.

          In late 2002, Handley had met with an attorney, who had been his appointed

fiduciary for several years, to prepare a new will. The attorney believed that Handley

was competent at that time in 2002.                 The will was not prepared until early 2003,

however. The will was not executed in the attorney's office, but was picked up by

Adler and returned to the attorney's office some time later.1

          In February 2003, it was noted that Handley was considered incompetent for VA

purposes, having been diagnosed with paranoid schizophrenia, advanced Parkinson's

disease, dementia related to Parkinson's, and pressure sores. Around the same time,

Adler investigated having Handley execute a power of attorney but the staff at the VA

informed her that Handley was not competent to execute any legal documents.

          On April 16, 2003, Adler was accompanied by a notary to the VA hospital to get

Handley's signature on some documents notarized. The notary was not told that it was

a will but that it was some papers to help Handley get some benefits. In the presence of

the notary, Adler did not tell Handley that it was a will he was signing, but told him the

same thing about helping him get some benefits. There were no "witnesses," as that

term is used in relation to the execution of wills, that were present at the time Handley

signed the will.


1   The attorney was also indicted on related charges, but was not tried with Adler.

Adler v. State                                                                           Page 4
        Subsequent to Handley signing the will, Adler approached a long-time friend of

hers in the friend's yard and asked her to sign a document, which was in fact Handley's

will. Adler also asked the friend to sign the friend's husband's name to the document.

Adler did not tell her friend that she was signing a will that named Adler as a

beneficiary, and the friend did not notice that the document was a will. Adler's friend

testified that she would not have signed the document if she had known it was a will,

although she agreed that Adler did not prevent her from looking at the document.

        Handley passed away on July 16, 2005. Shortly thereafter, Adler retained an

attorney to probate Handley's 2003 will. The probate was filed in August of 2005 and

an order probating the will and appointing Adler as the independent executor of

Handley's estate was signed by the McLennan County Judge on September 7, 2005.

Adler then wrote herself checks for the monies in Handley's accounts, which totaled

over $165,000.

        Adler was indicted in June of 2011 for several charges including securing the

execution of a document by deception as to the county judge. Adler was re-indicted in

July of 2012 for four counts of securing the execution of a document by deception as to

the county judge, Adler's probate attorney for Handley's estate, the notary who

notarized the 2003 will, and the friend who signed the 2003 will as a witness, who were

the persons who executed the various documents at the request of Adler. Adler was

also indicted for one count of misapplication of fiduciary property.


Adler v. State                                                                     Page 5
        Adler was tried only for the offenses of securing the execution of a document by

deception as alleged as to the county judge, the probate attorney, and the friend. The

State alleged in each count that the offenses occurred as one scheme and continuing

course of conduct. At trial, Adler was convicted of the offenses as to the county judge

and probate attorney but was acquitted of the offense as to the friend who signed as a

witness.

Intent to Defraud Any Person

        In her first issue, Adler argues that the evidence was insufficient to prove that

she acted with the intent to defraud when she instituted the probate proceedings or

appeared before the county judge to probate the will.          In her second issue, Adler

complains that the evidence was insufficient to prove that she acted with the intent to

defraud any person. Because these issues are very closely intertwined and Adler argues

them jointly to some extent in her briefing, we will consider, analyze, and discuss the

two issues together.

Effect of the Acquittal

        Initially, Adler contends that the acquittal of the offense as to Adler's friend, who

signed the will as a witness, establishes that the jury found that Handley was competent

when he signed the will and that Handley's will was otherwise valid. Adler argues that

she was therefore legally entitled to inherit Handley's estate and could not have had the




Adler v. State                                                                         Page 6
intent to defraud when she instituted probate proceedings or appeared before the

county judge to probate the will because she could not intend to defraud herself.

        We disagree that the jury's determination that Adler was not guilty of the offense

as to the friend's signing of the will necessarily means that the jury determined the 2003

will was executed properly. The seven-year statute of limitations regarding the offense

of which Adler was acquitted was strongly contested by Adler both before and during

the trial. The jury was instructed to determine when all of the elements of the offenses

were complete, which as it related to Adler's friend arguably was on April 16, 2003,

which was the date the friend signed the 2003 will as a witness. This would mean that

the statute of limitations expired in 2010, which would necessitate a finding of not

guilty as to that offense even if the jury believed that each of the other elements of the

offense were proved beyond a reasonable doubt.          It is also possible that the jury

believed that the State did not prove beyond a reasonable doubt that Adler deceived or

intended to defraud her friend into signing the will as a witness; however, this does not

mean that the will was executed properly. The only evidence before the jury regarding

the formalities of the execution of the will was that the will was not properly executed.

We do not agree that Adler's acquittal of the count as to will signing by her friend

necessarily requires a finding that the evidence was then insufficient to establish that

there was no impropriety in the execution of Handley's will and that Adler was the

lawful beneficiary of Handley's estate.


Adler v. State                                                                      Page 7
Intent to Defraud Any Person

          We now turn to the elements of the offense. Under Texas law, a person commits

the offense of securing execution of a document by deception if, with intent to defraud

or harm any person, [s]he, by deception, causes another to sign or execute any

document affecting the pecuniary interest of any person. TEX. PENAL CODE ANN. §

32.46(a)(1) (West 2011). Intent to defraud can be inferred from acts, words, and conduct

of the accused. See Goldstein v. State, 803 S.W.2d 777, 791 (Tex. App.—Dallas 1991, pet.

ref'd).

          The penal code does not define "defraud." In such a case, we give that word its

"plain meaning unless the statute clearly shows that [it was] used in some other sense."

In re E.P., 185 S.W.3d 908, 910 (Tex. App.—Austin 2006, no pet.) (citing Coggin v. State,

123 S.W.3d 82, 88 (Tex. App—Austin 2003, pet. ref'd). We then look to the dictionary or

other similar sources to determine the word's definition. See Oler v. State, 998 S.W.2d
363, 368 (Tex. App.—Dallas 1999, pet. ref'd, untimely filed) (noting that fraud and

deception are not statutorily defined and referring to dictionary definition for ordinary

usage of terms).      A person defrauds another if they "trick or cheat someone or

something in order to get money or use fraud in order to get money from a person, an

organization, etc." MERRIAM-WEBSTER.COM, Merriam-Webster, n.d. Web (10 Oct. 2014),

available at http://www.merriam-webster.com/dictionary/defraud); see also Margraves v.

State, 34 S.W.3d 912, 923 (Tex. Crim. App. 2000) (Johnson, J., concurring) (because penal


Adler v. State                                                                     Page 8
code does not define "defraud," courts are to use common meaning; "an entry in a

thesaurus gives the synonyms of dupe, swindle, cheat, or deceive," and defraud

"appears to be a specific way of causing 'harm'").

        Adler also argues that no person was in fact defrauded by the improprieties in

the execution and probate of the 2003 will. However, the applicable portion of section

32.46 under which Adler was indicted does not require that any person is actually in

fact defrauded; rather the statute is intended to punish the deceptive conduct

surrounding the execution of documents, and the conduct must be undertaken with the

intent to defraud any person, which can be, but is not necessarily, a person other than

the one being deceived. See Mills v. State, 722 S.W.2d 411, 415 (Tex. Crim. App. 1986)

(stating that under section 32.46, "the 'forbidden conduct' is deception" and the

deceptive conduct "must be perpetrated with the specific 'intent to defraud or harm any

person'" as contrasted with the theft statute in section 31.03, in which "the gravaman of

the offense remains the penalization of unlawful acquisitive conduct," and that

"deception is not of itself 'forbidden conduct'"). In this instance, the deceptive conduct

was to have the attorney sign and file the necessary documents to admit the will to

probate as a properly executed will and her appearance before the judge to prove up

the validity of the will and its execution and thereby induce the judge to sign an order

to admit the will to probate. In doing those things, the jury could reasonably infer that

Adler must have intended to defraud a person by her deception.


Adler v. State                                                                      Page 9
           Neither the indictment nor the jury charge define or limit the identity of "any

person." Therefore, the jury was free to determine whether the evidence established

that Adler intended to defraud any person. The State argued that it was the judge, the

attorney, and the friend who witnessed the will who could be "any person" but there

was also evidence presented that in the event that the 2003 will was declared invalid,

the previous will would then determine the beneficiary of Handley's estate.                        The

beneficiary under the 2000 will was Woodland Springs. Viewing the evidence in a light

most favorable to the judgment, we find that the evidence was sufficient for any

reasonable juror to have found that Adler intended to defraud any person, that being

Woodland Springs,2 by pursuing the probate of the 2003 will, which she knew was

improperly executed. We overrule issues one and two.

Void Indictments

           In her third issue, Adler complains that the indictments against her are a nullity

because the attorney general's office did not have authority to present the cases to the

grand jury as prosecutors. The attorney general's office represented the State during the

entirety of the proceedings from the time of the initial indictments in 2011 through trial

in 2013.        Adler was initially investigated by the attorney general's office for the

circumstances surrounding the execution of the will.                      The elected district attorney

requested the attorney general's office to proceed with the prosecution of Adler, which


2   "Person" was defined in the jury charge as "an individual, corporation, or association."

Adler v. State                                                                                  Page 10
included appearing before the grand jury in 2011 and 2012 to secure the indictments

against Adler. Then, in July of 2013, the elected district attorney filed a motion to recuse

his office and sought to have the attorney general's office appointed as attorneys pro

tem.

        Just prior to trial, Adler filed a pretrial application for a writ of habeas corpus on

the basis that the attorneys from the attorney general's office did not have the authority

to prosecute the case against her. For this reason, Adler was seeking a dismissal of the

indictment. The trial court conducted a hearing on the issue and heard testimony from

the elected district attorney regarding the process of the appointment and the authority

of the attorneys from the attorney general's office. The district attorney testified that

because the attorney general's office had investigated the case and because he knew the

attorney who had been Handley's fiduciary who had drafted the 2003 will who had also

been indicted on similar charges, he wanted the attorneys in the attorney general's

office to prosecute both cases against Adler and the attorney who had been Handley's

fiduciary.       The attorneys from the Attorney General's office were sworn in and

continued working under the umbrella of the district attorney's office, but were

independent as it related to decision making. In April of 2012, two of the attorneys

executed and filed oaths of office as "Criminal District Attorney[s] Pro Tem." Less than

a month prior to the trial, in July of 2013, the elected district attorney filed a motion to

recuse his office in an attempt to clear up any confusion surrounding the authority of


Adler v. State                                                                         Page 11
the attorney general's office to prosecute the case because "the special assistant stuff

wasn't good enough."

        Throughout the proceedings, prior to the recusal, the attorneys referred to

themselves and were referred to with various titles, such as "Special Assistant District

Attorney of McLennan County," "assistant attorney general … sitting with the consent

of the local District Attorney," "Criminal District Attorney Pro Tem," "Special Assistant

Criminal District Attorney," "State of Texas, by and through Abelino "Abel" Reyna, her

Criminal District Attorney," "Assistant Criminal District Attorney," and "assistant

attorney general … with permission of Abelino Reyna the District Attorney." At times,

the attorney general's office used the address of the elected District Attorney in its

signature block, although they mostly used their office addresses. A McLennan County

assistant district attorney signed at least one document during the proceedings for one

of the attorneys in the attorney general's office prior to the recusal motion filed by the

district attorney.

        After the pretrial hearing, the trial court denied Adler's application.         Adler

argues that throughout the proceedings, the attorneys were attorneys pro tem that were

not authorized to appear on behalf of the State prior to the recusal of the district

attorney.

        A district attorney "pro tem" is "appointed by the district court, and after taking the

oath of office assumes the duties of the elected district attorney and in effect replaces


Adler v. State                                                                          Page 12
the latter in performing germane functions of office for purposes contemplated by the

appointment." State v. Rosenbaum, 852 S.W.2d 525, 529 (Tex. Crim. App. 1993) (Clinton,

J., concurring) (emphasis in original). In contrast, a "special prosecutor" is "permitted by

the elected district attorney to participate in a particular case to the extent allowed by the

prosecuting attorney, without being required to take the constitutional oath of office."

Id. (emphasis in original). The utilization of a special prosecutor is not predicated upon

the absence or disqualification of the elected district attorney. See Davis v. State, 840
S.W.2d 480, 487 (Tex. App.—Tyler 1992, pet. ref'd).

        The terms "special prosecutor" and "attorney pro tem" are often used in an

improper manner. This confusion of terms has been reflected in appellate opinions.

See, e.g., Rosenbaum, 852 S.W.2d at 526 n.1; Stephens v. State, 978 S.W.2d 728, 731 (Tex.

App.—Austin 1998).

        Adler's issue is ultimately whether or not the trial court erred by denying her

pretrial application for a writ of habeas corpus. When reviewing a trial court's ruling

on a habeas claim, we must review the record evidence in the light most favorable to

the trial court's ruling and must uphold that ruling absent an abuse of discretion. Ex

parte Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003); see also Kniatt v. State, 206
S.W.3d 657, 664 (Tex. Crim. App. 2006). In this proceeding, we find that the trial court's

denial of the application did not constitute an abuse of discretion.




Adler v. State                                                                         Page 13
        While the State was very imprecise and inconsistent with their terminology, the

evidence in favor of the denial shows that the attorneys from the attorney general's

office were appearing at the request of and with the consent of the elected district

attorney. The attorneys were not appointed by the trial court. This would support a

finding that they were functioning as special prosecutors up until the time the trial

court recused the district attorney's office and appointed the attorneys from the

attorney general's office as attorneys pro tem. Because the attorneys were acting as

special prosecutors at the time of the indictments, there was no error in their

presentation of the case to the grand jury and the indictments were not void. We

overrule issue three.

Authority to Prosecute

        In her fourth issue, Adler complains that the Medicaid Fraud Control Unit of the

attorney general's office lacks the statutory authority to prosecute the charges against

her. The attorneys that represented the State in these proceedings were part of the

Medicaid Fraud Control Unit of the attorney general's office. This unit was created to

investigate Medicaid fraud and physical abuse of individuals in institutional settings. 1

TEX. ADMIN. CODE ANN. § 357.587(31). Adler argues that the attorneys within that unit

are restricted to prosecution of those types of cases. We have found no authority to

support this position.   A prosecuting attorney may appoint any assistant attorney

general as an assisting prosecuting attorney to assist in the prosecution of criminal


Adler v. State                                                                    Page 14
cases. TEX. GOV'T CODE ANN. §§ 41.102(b), 402.028. Likewise, as discussed more fully

above, the trial court may appoint any licensed attorney as an attorney pro tem in place

of an elected district attorney who has been recused. We overrule issue four.

Motion for Mistrial

        In her fifth issue, Adler complains that the trial court abused its discretion by

denying her motion for mistrial because the State informed the venire that she had filed

an application for community supervision, which the panel believed constituted an

admission of guilt by Adler. A short time after the State's comment, several members of

the panel questioned the State as to whether this constituted an admission of guilt by

Adler. The trial court instructed the panel that Adler was required to file an application

for community supervision prior to trial because she could not request it after the trial

started. Adler did not object to the State's comment at any time during voir dire prior

to the selection of the jury, but made a motion for a mistrial the following morning prior

to the jury being sworn.

        The State argues that Adler waived this complaint by failing to object at the time

of the improper statement or during the panel members' comments. It is well settled

that the failure to object to statements made during voir dire forfeits the right to

complain about those statements on appeal. TEX. R. APP. P. 33.1(a)(1); Draughon v. State,

831 S.W.2d 331, 336-37 (Tex. Crim. App. 1992), cert. denied, 509 U.S. 926 (1993).

Therefore, unless an exception applies, Adler has waived her right to complain of any


Adler v. State                                                                     Page 15
error occurring during voir dire as to the allegedly improper comment by the State

regarding Adler's application for community supervision.

        Adler argues that the error violated the presumption of innocence and that the

prejudice of the comment was so great that an objection was not necessary. Adler cites

to the plurality opinion of the Court of Criminal Appeals in Blue v. State in support of

her position that an objection was not necessary. Blue v. State, 41 S.W.3d 129, 130 (Tex.

Crim. App. 2000) (plurality opinion). We find that even though the Court of Criminal

Appeals has recently stated that it has no precedential value, the decision in Blue is

distinguishable from these circumstances. See Unkart v. State, 400 S.W.3d 94, 101 (Tex.

Crim. App. 2013) ("[T]he Blue decision has no precedential value."). Comments by the

trial court that were held to violate the presumption of innocence were at issue in Blue.

Here, Adler complains of the State's comments during voir dire, not the trial court's

instruction to the jury regarding the application for community supervision. Adler has

presented no authority for the position that the State's mention of the filing of an

application for community supervision is of such a nature that no objection is required.

We find that a timely objection was necessary to preserve this complaint. TEX. R. APP. P.

33.1(a)(1). We overrule issue five.

Admission of Evidence

        In her sixth issue, Adler complains that the trial court abused its discretion in the

admission of a document regarding an allegedly fraudulent insurance claim by Adler


Adler v. State                                                                        Page 16
that was offered during the punishment phase of the trial because it was not properly

authenticated. The State's first witness during the punishment phase of the trial was an

insurance adjuster who testified about a claim made by Adler for the contents of a

residence destroyed by fire. The witness presented a document purportedly emailed to

him by Adler which contained a list of items destroyed in the fire. Adler objected to the

document as not being properly authenticated and the trial court overruled the

objection. The adjuster then testified to the contents of the document, and subsequent

witnesses testified that many of the things on the list were ultimately found in other

locations in Adler's control and had not been destroyed.

        In the absence of a running objection, a defendant is required to object each time

allegedly inadmissible evidence is offered. Clay v. State, 361 S.W.3d 762, 766 (Tex.

App.—Fort Worth 2012, no pet.) (citing Ethington v. State, 819 S.W.2d 854, 858 (Tex.

Crim. App. 1991)); Long v. State, 10 S.W.3d 389, 399 (Tex. App.—Texarkana 2000, pet.

ref'd). Even if a trial court's admission of evidence is erroneous, it "will not require

reversal when other such evidence was received without objection, either before or after

the complained-of ruling." Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998); see

Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004); Valle v. State, 109 S.W.3d 500,

508-09 (Tex. Crim. App. 2003). As a result, the subsequent admission of testimony by

witnesses as to the substance of the complained-of exhibit without defense counsel's




Adler v. State                                                                     Page 17
objection cured the error, if any, in the admission of the exhibit. See Lane, 151 S.W.3d at

192-93; Leday, 983 S.W.2d at 718. We overrule issue six.

Conclusion

        Having found no reversible error, we affirm the judgment of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 23, 2014
Do not publish
[CR25]




Adler v. State                                                                      Page 18